DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/13/2020 with respect to claims 1-16 have been fully considered and are persuasive.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/13/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is NOT accepted.
The person who signed the terminal disclaimer does not have power of attorney, and thus is not of record; therefore, the double patenting rejection filed May 13, 2020 is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,231,176.
Regarding claim 1 and 8, claim 12 of U.S. Patent No. 10,231,176 discloses 

establishing a communication path with the dedicated core network in the attach procedure (Claim 12: establishing a communication path with the dedicated core network in the attach procedure);
being capable of communicating by using the established communication path (Claim 12: being capable of communicating by using the established communication path); and
transmitting, to the base station device, second identification information identifying the dedicated core network in a tracking area update procedure (Claim 12: the identification information transmitted in the attach procedure is used by the base station device to select a first core network device in the dedicated core network).
Regarding claim 4 and 11, claim 17 of U.S. Patent No. 10,231,176 discloses 
receiving, from a User Equipment (UE), second identification information identifying a dedicated core network in a tracking area update procedure (Claim 17: receiving, from a User Equipment (UE), identification information of a dedicated core network in an attach procedure);
selecting a core network device in the dedicated core network based on the second identification information (Claim 17: selecting a core network device in the dedicated core network based on the identification information); and
transmitting the second identification information to the selected core network device in the tracking area update procedure (Claim 17: transmitting an attach request message to the selected core network device).

the first identification information is transmitted by the base station device to the core network device in the attach procedure (Claim 2: wherein the identification information is transmitted by the base station device to the first core network device in the attach procedure).
Regarding claims 3 and 10, claims 1 and 3 of U.S. Patent No. 10,231,176 discloses the second identification information is used by the base station device to select a core network device in the dedicated core network (Claim 3: wherein the identification information is information received from a second core network device), and
the second identification information is transmitted by the base station device to the core network device in the tracking area update procedure (Claim 1: the identification information transmitted in the attach procedure is used by the base station device to select a first core network device in the dedicated core network).
Regarding claims 5 and 12, claim 19 of U.S. Patent No. 10,231,176 discloses 
the transmission and reception circuitry is further configured to receive, from the UE, first identification information identifying the dedicated core network in an attach procedure (Claim 19),
the controller is further configured to select the core network device in the dedicated core network based on the first identification information (Claim 19), and

Regarding claims 6 and 13, claims 19 and 20 of U.S. Patent No. 10,231,176 discloses 
the transmission and reception circuitry is further configured to receive a tracking area update request message from the UE (Claim 19), and
the transmission and reception circuitry is further configured to transmit the tracking area update request message to the selected core network device (Claim 20).
Regarding claims 7 and 14, claim 17 of U.S. Patent No. 10,231,176 discloses 
the transmission and reception circuitry is further configured to receive an attach request message from the UE (Claim 17), and
the transmission and reception circuitry is further configured to transmit the attach request message to the selected core network device (Claim 17).
Regarding claim 15, claim 2 of U.S. Patent No. 10,231,176 discloses wherein the transmitting and establishing are performed in a UE (Claim 2).
Regarding claim 16, claim 5 of U.S. Patent No. 10,231,176 discloses wherein the receiving, selecting and transmitting are performed in a base station (Claim 5).
Allowable Subject Matter
Claims 1-16 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648